OFFICE   OF THE   AITORNEY      GENERAL     OF TEXAS

                             AIJSTIN




Hon. Gee. H. Sheppard
Comptroller OS Pub110 Aocotmto
state  of Texas.
Autia,   Texe?l
DeerSIr:     -,*




                                                  a mbsequcnt o,onthly
                                                  raymnt for wtor
                                                  traatote 00~morce to
                                                 e cuatomr for the
                                                 ortation rhea seld      .
                                                 thereafter exportad
                                                 r rather then by the .-




                any perscn shall.export or lose by fire or
     other accideat any olctorfuel in c?uantlties02 one hundred
     (100) i9llons or nor%, so that the 3~318my never be rzade
     use of within this 3tate, aftor the tax has been paid on
     such motor fuel, or ahall sell motor fuel upon which the


                .



                    ,
                                                                    818


Eon. oeo. B. Sheppard, pace 2


    tax has~boen paid, in any Quantities, to the Ubiteb
    States Covammnt, for the exolusive use of said
    Covernmnt, c1al.mfor refund of the tax so pald xaay
    be mde in the mnner herein ,nrovided,or au the
    Co~ptrollor53~ dlroot. E'roviricd,.however,       that sbow-
    in: mat be cad@ that safd tax wss paid or accounted
  . for by a lloensed and bonded distributor,and tho
    Coxptrollor shall deduct fro3 such refund the one (1)
    por oent allowed to dis*txibutors      Baking the first sale,
    distribution      or use of notor fuel  in Tcxae. Frovldcd,
    f-urthor.    thRt n bond& and licmncd Eiatributor me,
    In lieu or:filinr &lain for xSur.d of %:!atax raid on
    notor T'uolthcreaftor ssoorted, or sold to t'ic?     Unite&
    :;tntrsCmcmr?e3t for the oxclu:3lveu3e 0:'asid CGZ-
    mcnt. taim credit on any nonthly ramrt and tax papen
    r.aBoto till0    CocHirollorwithin air (6) monthsot the
    t-Into  ot saiiioalc or exuortaCI.03,   ior t!:omount of
    tnx so Jxi?.'
          *'3cveralTexas distributorswith places of business
looated along the border lines oi adjolninlratate and,Old
~xixlcio
       sol1 30tor fuel.to out of state tank truck operator3
who 00.110
         into the.:;tateand puroha30 the motor fuel tron            ._
said'~oxas distributors and .thentransport the motor fuel
back irttothoLv own state or into Xexloo. Your opinion No.
O-24243,written prior.to the above ar.ondr%mt,held that suoh
sales were ot intrastate character and :'~ero
                                            thus sub&sot to
the Ytnte tgx thou@ t?.epurchaser could obtain a refund of
sala.taz ii am%wllen he esrmted the saze.                                 :
          *A3 a nnttar of'bus'lnsssconvenience them Texas                 i
distributors deslro to relieve the out of state tmk truck                 ,
purchasersot the burder‘of fil.lnEc1oit-sfor rerun&of the                 I
tax. The distributors propose to pay ttletax themelves
and then sell the tax,Iaid notor'fuol to t!reout of state                 :
truckers and when they have been furnished with suffloient                .
proof OS export by tho task truckers ths distributorswill
taka credit oh their next or a-subaoquant tax~roport snd
rmlttance for the tax originally paid to the State by thorn.
T!:aCan;;tmcker will.then be p,von or&it lor the tax paid
to the distributor upon his next gI.rohasefrom said distri-
butor,
          TWO of 'thez&or distributorshave construed the
underscored rmograph of the above quoted amndment to authorize            jj
3~01:,procedureana have requested an opinion as whether their        _     I
                                                                          ,:
construotlonharncnizes tith.our view of the anenUment.*                   j,


                                                                          1.
                                                                819


Eon. Coo. 8, -jhsppnr.rd, page 3



              And you rocuest our opinion as followo:
              *~,~llyou therefore ploese advioe us whether or
        net, wder t.ixemnd~e3t ns Ouotet herclnabove, a
        bcr,deCon% licens~ii distributor .%a7take aredit on a
        subsequent 1~.onthly rs>ort and tax paymnt for motor
        rue1 sold in Intrastate cozmrce to an out or state
        oustmer rbl: tfiejzmponc or exportation’  when said
        p;otortuel is thereattcr exported by the ousto=roz
        rathex than by the distributor.”
              Se answer your Questior, no.
              The gotor Fuel Tax Law in ei?oct at the elm or
thl,s  amendGent did not ~=ovlUe for a refbnd of the tax pal6
on notor rue1 sold to the ??nitedSetes Covermeht ior its
exolnsive use, The above quoted     Snendnent was paS33d t0
correct   t3.s defeat In the law, and also to allow “beaded
md 1icon~aJ Aiatclbutoj:s*    to take credit on their nonthly
reports .uadeto the Conptrolior far :.ha ammt of tho taxes
paid on li;otox  ?a4 cxpor:cd by thornor said to tho iJrItad
States Covera:.lent‘ for its emlusive use. In ar’ePfo?t to
aons5rve tha trmapoitation raoilisies durinq the mr e::rGr-
genoy, t2e Co-mrment roquiror~ eaoh distributor to scpgly
xotor furl froizthe marest ~ouroe of aupglg to the dellvery
point, regardless of whether suoh somce or supply v:asa
refinery   of the ciatributor or belongs to ahother. Ir the
,zotor fuel suI~pliebby a distributor for emortation OF sale
to the fjnltcdSates Goverment o,em fron a ref‘inerynot
omod bg the distributor naklnflthe sele, there ~8s no Iro-
vision $n ‘Uhelaw for the Uatributor to recover the taxco
paid cxccpt by riling a clain for refund. This created a
uselcms   burden upon the Comptroller and the distributors.
It ws hot contmzplated,however, that a bonded or licsxsed
distributor could take credit for the tax naid on motor fuel
sold to out oi’State truckers. Such a conhtructionwould
authorize distributors to ascertain facts about exportation
end sale to the United States Government for its exclusive
use, thoroby usmping the function or the Comptroller,who
 is charged uriththe duty,of colleotltq the notor fuel tax.
                                     Yours very truly